Missouri Court of Appeals
                             Southern District


JANUARY 21, 2015
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33229

     Re:   CHARLES E. CHAMBERS,
           Movant-Appellant,
           vs.
           STATE OF MISSOURI,
           Respondent-Respondent.

THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 30.25(b).

1.   Case No. SD33248

     Re:   STATE OF MISSOURI,
           Plaintiff-Respondent,
           v.
           ANGELA PLIEMLING,
           Defendant-Appellant.